Exhibit 10.2

Employee Form

NOTICE OF GRANT AND GRANT AGREEMENT

RESTRICTED STOCK UNITS



--------------------------------------------------------------------------------

Notice of Grant – Restricted Stock Units

Name of Holder:

[Name]

 

Plan:

  2010 Equity and Long-Term Compensation Plan

Grant Date:

  Number of Restricted Stock Units:   Vesting Schedule:   3 year vesting, as set
forth below

Subject to the provisions of the 2010 Equity and Long-Term Compensation Plan and
the Grant Agreement accompanying this Notice of Grant (the “Grant Agreement”)
and you not experiencing a Severance (as defined in the 2010 Equity and
Long-Term Compensation Plan and as provided in Section 4 of the Grant
Agreement), this award of Restricted Stock Units (“Units”) shall vest with
regard to the following percentages of Units on the dates shown below:

 

Cumulative Percent Vested    Percent of Units Vesting*    Scheduled Vest Date
50%    50% (“First Vested Units”)    100%    50% (“Final Vested Units”)   

 

* With respect to the First Vested Units, such number of Units shall be rounded
down to the nearest whole number of Units (to the extent such number is not a
whole number). With respect to the Final Vested Units, the amount of Units
vesting thereunder shall be such that 100% of the aggregate number of Units
shall be cumulatively vested on the third anniversary of the Grant Date.

By your signature and Mattel, Inc.’s signature below, you and Mattel, Inc. agree
that this award of Restricted Stock Units is made under and governed by the
terms and conditions of the Grant Agreement and the 2010 Equity and Long-Term
Compensation Plan. You acknowledge that you have received a copy of the Grant
Agreement and the Prospectus relating to the 2010 Equity and Long-Term
Compensation Plan. Please sign and return one copy of this Notice of Grant to
Mattel Equity Compensation Administration, Mattel, Inc. - Mail Stop M1-0307, 333
Continental Boulevard, El Segundo, CA 90245-5012, United States of America.

 

 

   

 

For Mattel, Inc.     Holder Name:     Name: Title:     Date  

 

    Date  

 

 

Mattel, Inc.

333 Continental Boulevard

El Segundo, CA 90245

  Type of Grant: Restricted Stock Units  

Holder’s ID:

Mattel’s ID: 95-1567322

Note: Please do not detach this Notice of Grant from the Grant Agreement that
follows.



--------------------------------------------------------------------------------

Grant Agreement for

Restricted Stock Units

under the Mattel, Inc. 2010 Equity and Long-Term Compensation Plan

This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and the individual (the “Holder”) named in the Notice of Grant –
Restricted Stock Units (the “Notice”). The Notice accompanying this Grant
Agreement is deemed a part of this Grant Agreement.

Recitals

Mattel has adopted the 2010 Equity and Long-Term Compensation Plan, as may be
amended from time to time (the “Plan”), for the granting to selected employees
of awards based upon shares of Common Stock of Mattel. Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Plan.

Restricted Stock Units

1. Grant. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth in the
Notice and this Grant Agreement. Mattel and the Holder acknowledge that the
Units (a) are being granted hereunder in exchange for the Holder’s agreement to
provide services to the Company after the Grant Date, for which the Holder will
otherwise not be fully compensated, and which the Company deems to have a value
at least equal to the aggregate par value of the shares, if any, that the Holder
may become entitled to receive under this Grant Agreement; (b) will, except as
provided in Section 4, be forfeited by the Holder if the Holder’s Severance
occurs before they vest; and (c) are subject to cancellation if the Holder
engages in certain conduct detrimental to the Company, in each case as more
fully set forth in this Grant Agreement and the Plan.

2. Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 2. As of the payment date for any cash
dividend or distribution with respect to the Common Stock with a record date on
or after the Grant Date and before all of the Units are settled or forfeited as
set forth below, the Holder shall receive a cash payment with respect to the
outstanding Units held by the Holder that have not yet been settled or forfeited
on such record date (the “Then-Outstanding Units”), in an amount equal to the
cash dividend or distribution that would have been paid or distributed to the
Holder had the Then-Outstanding Units been actual shares of Common Stock
outstanding on the applicable record date; provided, that the Committee shall
determine whether a payment shall be made with respect to a dividend or
distribution made in connection with an event described in Section 17 of the
Plan (whether or not an adjustment under Section 17 of the Plan is made to the
Units in connection with that event), and the amount of any such payment; and
the Committee shall determine whether a payment shall be made with respect to a
dividend or distribution with respect to the Common Stock in the form of Common
Stock or other property other than cash, and the amount of any such payment.

 

2



--------------------------------------------------------------------------------

3. Normal Vesting. Except as otherwise provided in Section 4, the Units shall
vest in the time and manner set forth in the Notice.

4. Consequences of the Holder’s Severance. The consequences of the Holder’s
Severance shall be as follows, subject to Section 5 below:

 

  (a) in the case of the Holder’s Severance for Cause, the Units that have not
yet vested shall be forfeited as of the date of the Severance;

 

  (b) in the case of the Holder’s Severance that occurs at least six (6) months
after the Grant Date as a result of Involuntary Retirement, death or Disability,
the Units that have not yet vested shall vest as of the date of the Severance;

 

  (c) in the case of the Holder’s Severance by the Company without Cause within
the 24-month period following a Change in Control, the Units that have not yet
vested shall vest as of the date of the Severance; and

 

  (d) in the case of the Holder’s Severance in all other circumstances, the
Units that have not yet vested shall be forfeited as of the date of the
Severance.

5. Termination, Rescission and Recapture. The Holder specifically acknowledges
that the Units and any Common Stock or cash delivered in settlement thereof are
subject to the provisions of Section 19 of the Plan, entitled “Termination,
Rescission and Recapture,” which can cause the forfeiture of the Units and/or
the recapture of any Common Stock and/or cash delivered in settlement thereof
and/or the proceeds of the sale of any such Common Stock. Except as provided in
the next sentence, as a condition of the vesting and settlement of the Units,
the Holder will be required to certify that he or she is in compliance with the
terms and conditions of the Plan (including the conditions set forth in
Section 19 of the Plan) and, if a Severance has occurred, to state the name and
address of his or her then-current employer or any entity for which the Holder
performs business services and his or her title, and shall identify any
organization or business in which the Holder owns a greater-than-five-percent
equity interest. Section 19 of the Plan is inapplicable, and accordingly such
certification shall not be required, after a Severance of the Holder that occurs
within the 24-month period after a Change in Control.

6. Consequences of Vesting. Upon the vesting of a Unit, Mattel shall settle each
Unit by delivering to the Holder on or within five (5) business days following
the vesting date of such Unit one share of Common Stock or a cash payment equal
to the Fair Market Value of a share of Common Stock as of the date of such
vesting (the “Settlement Date”) for each Unit that so vested, as Mattel may in
its sole discretion determine (and Mattel may settle some Units in Common Stock
and some in cash), subject to Section 8 below. In the case of Units settled by
delivery of Common Stock, Mattel shall (a) issue or cause to be delivered to the
Holder (or the Holder’s Heir, as defined below, if applicable) one or more stock
certificates representing such shares, or (b) cause a book entry for such shares
to be made in the name of the Holder (or the Holder’s Heir, if applicable). In
the case of the Holder’s death, the cash and/or Common Stock to be delivered in
settlement of vested Units as described above shall be delivered to the Holder’s
beneficiary or beneficiaries (as designated in the manner determined by the
Committee), or if no beneficiary is so designated or if no beneficiary survives
the Holder, then the Holder’s administrator, executor, personal representative,
or other person to whom the Units are

 

3



--------------------------------------------------------------------------------

transferred by means of the Holder’s will or the laws of descent and
distribution (such beneficiary, beneficiaries or other person(s), the “Holder’s
Heir”).

7. Code Section 409A. Mattel believes that the Units do not constitute “deferred
compensation” within the meaning of Section 409A of the Code. If Mattel
determines after the Grant Date that an amendment to this Grant Agreement is
necessary or advisable to ensure that the Units will not be subject to
Section 409A, or alternatively to ensure that they comply with Section 409A, it
may make such amendment, effective as of the Grant Date or at any later date,
without the consent of the Holder.

8. Tax Withholding. The Company shall withhold from the cash and/or Common Stock
deliverable in settlement of the Units, an amount necessary to satisfy the
income taxes, social taxes, payroll taxes and other taxes required to be
withheld in connection with such vesting and settlement. If such payment is in
the form of shares of Common Stock deliverable on the Settlement Date, the Fair
Market Value of such shares on the Settlement Date shall not exceed the sums
necessary to pay the tax withholding based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income (but rounding up to the nearest
whole number of shares). If any such taxes are required to be withheld at a date
earlier than the Settlement Date, then notwithstanding any other provision of
this Grant Agreement, the Company may (a) satisfy such obligation by causing the
forfeiture of a number of Units having a Fair Market Value on such earlier date
equal to the amount necessary to satisfy the minimum required amount of such
withholding, or (b) make such other arrangements with the Holder for such
withholding as may be satisfactory to the Company in its sole discretion.

9. Compliance with Law.

 

  (a) No shares of Common Stock shall be issued and delivered pursuant to a
vested Unit unless and until all applicable registration requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
national securities exchange on which the Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with and are in full force.
In particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.

 

  (b) If any provision of this Grant Agreement is determined to be unenforceable
or invalid under any applicable law, such provision will be applied to the
maximum extent permitted by applicable law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under applicable law. Furthermore, if any
provision of this Grant Agreement is determined to be illegal under any
applicable law, such provision shall be null and void to the extent necessary to
comply with applicable law, but the other provisions of this Grant Agreement
shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

10. Assignability. Except as may be effected by designation of a beneficiary or
beneficiaries in such manner as may be determined by the Committee, or as may be
effected by will or other testamentary disposition or by the laws of descent and
distribution, any attempt to assign the Units before they vest and are settled
shall be of no effect.

11. Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan. In the event of a Change in Control, these Units shall be subject
to the provisions of Section 18 of the Plan.

12. No Additional Rights.

 

  (a) Neither the granting of the Units nor their vesting or settlement shall
(i) affect or restrict in any way the power of the Company to undertake any
corporate action otherwise permitted under applicable law, (ii) confer upon the
Holder the right to continue in the employment of or performing services for the
Company, or (iii) interfere in any way with the right of the Company to
terminate the services of the Holder at any time, with or without Cause.

 

  (b) The Holder acknowledges that (i) this is a one-time grant, (ii) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (iii) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

 

  (c) Without limiting the generality of subsections (a) and (b) immediately
above and subject to Section 4 above, if there is a Severance of the Holder, the
Holder shall not be entitled to any compensation for any loss of any right or
benefit or prospective right or benefit relating to the Units or under the Plan
which he or she might otherwise have enjoyed, whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise.

13. Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.

14. Data Privacy Waiver. By accepting the grant of the Units, the Holder hereby
agrees and consents to:

 

  (a) the collection, use, processing and transfer by the Company of certain
personal information about the Holder (the “Data”);

 

  (b) any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

 

  (c) the use of such Data by any such person for such purposes; and

 

5



--------------------------------------------------------------------------------

  (d) the transfer to and retention of such Data by third parties in connection
with such purposes.

For the purposes of subsection (a) above, “Data” means the Holder’s name, home
address and telephone number, date of birth, other employee information, any tax
or other identification number, details of all rights to acquire Common Stock
granted to the Holder and of Common Stock issued or transferred to the Holder
pursuant to the Plan.

15. Compliance with Plan. The Units and this Grant Agreement are subject to, and
Mattel and the Holder agree to be bound by, all of the terms and conditions of
the Plan, as it shall be amended from time to time, and the rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee, all
of which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect the Units without the consent of the
Holder. In the case of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.

16. Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws. The Holder may only exercise his or her
rights in respect of the Plan, the Grant Agreement and these Units to the extent
that it would be lawful to do so, and the Company would not, in connection with
this Grant Agreement, be in breach of the laws of any jurisdiction to which the
Holder may be subject. The Holder shall be solely responsible to seek advice as
to the laws of any jurisdiction to which he or she may be subject, and a
participation by a Holder in the Plan shall be on the basis of a warranty by the
Holder that the Holder may lawfully so participate without the Company being in
breach of the laws of any such jurisdiction.

17. Certain Provisions Applicable to Tax Residents of Hong Kong. If the Holder
is a tax resident of Hong Kong, the following provisions apply, notwithstanding
any other provision of this Grant Agreement: This grant of the Units is made to
the Holder only, and these documents are for private circulation only. The
contents of the Plan, the Notice, this Grant Agreement and any related materials
have not been reviewed by any regulatory authority in Hong Kong. The Holder is
advised to exercise caution in relation to the offer. If the Holder is in any
doubt about any of the contents of this document, he or she should obtain
independent professional advice.

 

6